DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-18 are pending.
	Claims 16-18 are newly added.
	Claims 1-15 are amended.
	Claims 1-18 are being examined as follow:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim limitation “activatable unit” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit" coupled with functional language “activatable” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “activatable unit" has been described in Page 4 line 36- Page 5 line 4 cited: “…The  machine   incorporates  a   liquid   circuit  for processing the beverage and delivering such beverage into the beverage outlet. The liquid circuit has at least one activatable unit that is passed through by liquid during beverage preparation. The activatable unit(s) may be selected from: a liquid driver; a thermal conditioner; and an ingredient processing unit. The  thermal  conditioner   may  be  a  boiler   or  a thermoblock or an on demand heater (ODH), for instance an ODH type disclosed in EP 1 253 844, EP 1 380 243 and EP 1809 151. Examples  of  liquid  drivers  e.g. pumps   and  their incorporation into beverage machines are disclosed in WO 2009/150030,  WO  2010/108700,  WO   2011/107574  and  WO 2013/098173…”, as some kind of device that operated liquid flow through.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8 and 15 are rejected under AIA  35 U.S.C. 102(a1) as anticipated by Branko et al (US10849456B2).
Regarding claim 1, Branko discloses a machine (fig.1-4) for preparing and dispensing a beverage (beverage 2, fig.1-4) comprising:
an outside housing (housing body 10, fig.1-4) having one or more outside faces (refer to the outside faces of housing body 10, fig.1-4);
a dispensing head (beverage dispensing head 20, fig.1-4) having a beverage outlet (outlet 21, fig.1-4) , wherein the dispensing head is movable (refer to fig.3 and 4) between:
a deployed operative position (refer to fig. 4) in which the dispensing head is outside of the outside housing and the beverage (beverage 2, fig.1-4) is dispensable via the beverage outlet (outlet 21, fig.1-4) to a beverage dispensing surface (user-recipient placement location 30, fig.1-4) for positioning a user-cup or user mug (user-recipient 3, fig.1-4); and
a retracted storage position (refer to fig.3) in which the dispensing head is inside of the outside housing; and
a liquid circuit (beverage preparation unit 11,12, 13, 14, 15, dispensing head 20 and fluid guide 22, fig.1-4) configured for processing the beverage (beverage 2, fig.1-4) and delivering the beverage (beverage 2, fig.1-4) into the beverage outlet (outlet 21, fig.1-4), the liquid circuit (beverage preparation unit 11,12, 13, 14, 15, dispensing head 20 and fluid guide 22, fig.1-4) comprising at least one activatable unit (beverage preparation unit 11,12, 13, 14, 15, fig.1-4) configured for enabling liquid (beverage 2, fig.1-4) to pass through during beverage preparation, the dispensing head (beverage dispensing head 20, fig.1-4) is configured to maintain:
the deployed operative position (refer to fig 4) whether the at least one activatable unit (beverage preparation unit 11,12, 13, 14, 15, fig.1-4) is activated, maintained activated, deactivated, maintained deactivated; and /or
the retracted storage position (refer to fig.3) whether the at least one activatable unit (beverage preparation unit 11,12, 13, 14, 15, fig.1-4) is activated or maintained activated or deactivated or maintained deactivated (refer to abstract cited: “…The control unit (16) is configured to: —maintain or leave the beverage dispensing head (20) in its retracted position when the beverage preparation unit (11,12,13,14,15) is not operated to process a liquid; and/or—move the beverage dispensing head (20) into its deployed position or maintain or leave it in this position only when the control unit (16) operates the preparation unit (11,12,13,14,15) to process a liquid for dispensing via the outlet (21)…”).

    PNG
    media_image1.png
    808
    491
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    809
    476
    media_image2.png
    Greyscale


Regarding claim 2, Branko further discloses the dispensing head (beverage dispensing head 20 and mixing module 11, fig.1-4) is configured to be movable (refer to fig. 3-4):
	manually by a user between the deployed operative position and the retracted storage position; and/or automatically by at least one of a motor or an automatic return-spring (refer Col 11, line 1-6 cited: “…Beverage dispensing head 20 may be moved into its retracted position in at least one of the following instances: immediately at the end of servicing beverage preparation unit 11,12,13,14,15; immediately at the end of preparing a portion of beverage by beverage preparation unit 11,12,13,14,15 or after a short period of time after the end, such as a period of time in the range of 1 to 15 sec, such as to 12 sec, e.g. 5 to 10 sec, optionally beverage dispensing head 20 being maintained in its deployed position upon preparing a portion of beverage to allow during this short period of time a user to request the preparation of a further portion of beverage by preparation unit 11,12,13,14,15; and in the absence of a detection by a sensor 18 connected to control unit 16 of a user-recipient 3 in placement location 30, optionally sensor 18 being an optical or a proximity sensor (FIG. 4)…”).

	Regarding claim 3, Branko further discloses the dispensing head (beverage dispensing head 20, fig.1-4) is maintained in the deployed operative position (refer to fig. 4) and in the retracted storage position (refer to fig.3) by a friction force (Examiner note: it is inherent that any structure maintaining any position a friction force existed).

	Regarding claim 5, Branko further discloses the dispensing head (beverage dispensing head 20 and mixing module 11, fig.1-4) comprises an ingredient processing unit (mixing module 11, first part 11’ and second part 11”, fig.1-4) that has an ingredient holder forming an ingredient seat (refer to fig. 1 and 2, how ingredient capsule 4 interact with mixing module 11).

	Regarding claim 7, Branko further discloses a user-interface device (user-interface 17, 17’, fig.1) movable from:
	a user-interface deployed operative position (refer to fig.4) adjacent to an outside face (outside face 25, fig.4) of the one or more outside faces (refer to the outside faces of housing body 10, fig.1-4) of the outside housing (housing body 10, fig.1-4) so that the user-interface device (user-interface 17, 17’, fig.1) is accessibly by a user (refer as “user”) for operating such machine (fig.1-4) to prepare and dispense the beverage (beverage 2, fig.1-4); to (refer to Col 10, line 5-15 cited: “…Machine 1 includes a control unit 16 for controlling preparation unit 11,12,13,14,15 to supply beverage 2 to outlet 21. For instance, control unit 16 is connected to a user-interface 17,17′, such as a user-interface 17,17′ located on dispensing head 20 and movable therewith, e.g. a user-interface 17 that remains accessible to a user when head 20 is in its retracted position and/or a user-interface 17′ that is accessible to a user in the deployed position and inaccessible (or hidden) to a user in the retracted position. See FIGS. 1 and 4…”)
	a retracted storage position (refer to fig.1) in the outside housing (housing body 10, fig.1-4) so that the user-interface device (user-interface 17’, fig.1) is inaccessible to a user (refer as “user”) for operating the machine (fig.1-4) (refer to Col 10, line 5-15 cited: “…Machine 1 includes a control unit 16 for controlling preparation unit 11,12,13,14,15 to supply beverage 2 to outlet 21. For instance, control unit 16 is connected to a user-interface 17,17′, such as a user-interface 17,17′ located on dispensing head 20 and movable therewith, e.g. a user-interface 17 that remains accessible to a user when head 20 is in its retracted position and/or a user-interface 17′ that is accessible to a user in the deployed position and inaccessible (or hidden) to a user in the retracted position. See FIGS. 1 and 4…”).

	Regarding claim 8, Branko further discloses the user-interface device (user-interface 17’, fig.1) is coupled to the dispensing head (beverage dispensing head 20 and mixing module 11, fig.1-4) and configured to be driven by the dispensing head (beverage dispensing head 20, fig.1-4) or vice versa between the user-interface deployed operative position (refer to fig.4) and the user-interface retracted storage position (refer to fig.3) (refer to Col 10, line 5-15 cited: “…Machine 1 includes a control unit 16 for controlling preparation unit 11,12,13,14,15 to supply beverage 2 to outlet 21. For instance, control unit 16 is connected to a user-interface 17,17′, such as a user-interface 17,17′ located on dispensing head 20 and movable therewith, e.g. a user-interface 17 that remains accessible to a user when head 20 is in its retracted position and/or a user-interface 17′ that is accessible to a user in the deployed position and inaccessible (or hidden) to a user in the retracted position. See FIGS. 1 and 4…”).

Regarding claim 15, Branko further disclose the machine (fig.1-4) has one or more stationary placement members (refer as the bottom surface of the machine in fig.1-4) for placing such the machine (fig.1-4) onto a generally flat external (refer to the flat surface the machine is on).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Branko et al (US10849456B2), in view of Robinson (US2099660).
	Regarding claim 4, Branko discloses substantially all features set forth in claim 1 above, Branko does not explicitly disclose the dispensing head is guided between the deployed operative position and the retracted storage position by a cam follower and cam arrangement.
	Robinson discloses the teaching of using a cam follower and cam arrangement (refer to Col 1 line 41-52 cited: “…Another object of the invention is to provide a cam follower, preferably a universally applicable cam follower, in a form which can be manufactured more economically. To this end the centering indentations are formed at the ends of the longitudinal lubricating channel, a screw driver slot is fornied in the head of the stud, and a single retaining ring is used, being driven onto a slightly raised shoulder so that it will not miar b0 the shank of the stud as it is being driven into position for cooperating to forml the roller bearing raceway.…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Branko dispensing head movement utilizing the teaching of cam follower and cam arrangement, as taught by Robinson, in order to provide a more economical manufacturing of the product (refer to Col 1 line 41-44 cited: “…Another object of the invention is to provide a cam follower, preferably a universally applicable cam follower, in a form which can be manufactured more economically…”). 

	Regarding claim 10, Branko discloses substantially all features set forth in claim 7 above, Branko does not explicitly disclose the dispensing head is guided between the user-interface deployed operative position and the user-interface retracted storage position by a cam follower and cam arrangement.
	Robinson discloses the teaching of using a cam follower and cam arrangement (refer to Col 1 line 41-52 cited: “…Another object of the invention is to provide a cam follower, preferably a universally applicable cam follower, in a form which can be manufactured more economically. To this end the centering indentations are formed at the ends of the longitudinal lubricating channel, a screw driver slot is fornied in the head of the stud, and a single retaining ring is used, being driven onto a slightly raised shoulder so that it will not miar b0 the shank of the stud as it is being driven into position for cooperating to forml the roller bearing raceway.…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Branko dispensing head movement utilizing the teaching of cam follower and cam arrangement, as taught by Robinson, in order to provide a more economical manufacturing of the product (refer to Col 1 line 41-44 cited: “…Another object of the invention is to provide a cam follower, preferably a universally applicable cam follower, in a form which can be manufactured more economically…”). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Branko et al (US10849456B2), in view of Viet-Doan (US2016/0058242A1).
	Regarding claim 6, Branko discloses substantially all features set forth in claim 1 above, Branko does not disclose wherein the beverage dispensing surface is formed by an external placement support configured for placing the machine in position for preparing and dispensing said the beverage.
	Viet-Doan discloses the dispensing surface (refer to the surface of 36, fig.3) is formed by an external placement support (stand 36, fig.3) for placing the machine (appliance 2, fig.3) in position for preparing and dispensing said the beverage (refer to the title “portable coffee brewer”).

    PNG
    media_image3.png
    491
    600
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Branko’s invention with wherein the beverage dispensing surface is formed by an external placement support configured for placing the machine in position for preparing and dispensing said the beverage, as taught by Viet-Doan, in order to provide an outdoor beverage maker that more rugged, portable, sealed, stowable and preventing the ingress of water, dirt and debris (refer to Paragraph 0007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Branko et al (US10849456B2), in view of GUYON et al (WO2016/083484A1).
Regarding claim 9, Branko discloses substantially all features set forth in claim 7 above, Branko does not disclose the user-interface device (31) is movable, between the user-interface deployed operative position and the user-interface retracted storage position along a first direction and a second direction that is non-parallel to the first direction.
GUYON discloses the user-interface device (handle 13, fig.3-4) is movable, from its deployed operative position (refer as handle 13 closed down, fig.3) into its retracted storage position (refer as handle 13 open straight up, fig.4) and vice versa along a first direction (refer to fig.3) and a second direction (refer to fig.4) that is non-parallel to the first direction (refer to the direction of the two handle 13 in fig. 3 and 4 are not parallel).

    PNG
    media_image4.png
    409
    567
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Branko’s user-interface device with movable, from its deployed operative position into its retracted storage position and vice versa along a first direction (31') and a second direction (31") that is non-parallel to the first direction, as taught by GUYON, in order to provide a better ergonomic user-interface device (refer to the abstract).

Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Branko et al (US10849456B2), in view of Icardi (US2013/0036914A1).
Regarding claim 11, Branko discloses substantially all features set forth in claim 1 above, Branko does not disclose a power supply arrangement comprising a connector to an external power supply, the power supply arrangement further comprising an internal power accumulator configured for powering the machine to prepare and dispense the beverage when the machine is not powered via said connector.
Icardi discloses a power supply arrangement (fixed base 2, fig.2) comprising a connector (electric power supply device 5, fig.2) to an external power supply (refer to “electric power supply” device 5, fig.2), and an internal power accumulator (battery 38 and refer to paragraph 0062), for powering to prepare and dispense the beverage when such machine (refer to title) is not powered via said connector (electric power supply device 5, fig.2) (refer to Paragraph 0062 cited: “…the arrangement may be such that, when the movable part 3 is coupled to the fixed part 2 and the latter is connected to a power source, the control circuits 24 ensure that the battery 38 is kept charged so as to prepare it for subsequent use.…”).

    PNG
    media_image5.png
    681
    510
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Branko’s invention with a power supply arrangement comprising a connector to an external power supply, and an internal power accumulator, for powering to prepare and dispense the beverage when such machine is not powered via said connector, as taught by Icardi, in order to provide the ability to ready to make beverage anywhere and anytime (refer to Paragraph 0062 cited: “…the arrangement may be such that, when the movable part 3 is coupled to the fixed part 2 and the latter is connected to a power source, the control circuits 24 ensure that the battery 38 is kept charged so as to prepare it for subsequent use.…”).

Regarding claim 12, Branko discloses substantially all features set forth in claim 1 above, Branko does not disclose a docking station and a module disconnectably connected to the docking station, the docking station and the module comprising at least one of: a station ingredient supply and a module liquid connector connectable to the station ingredient supply and a station connector to an external power supply.
Icardi discloses a docking station (fixed base 2, fig.2) and a module (movable part 3, fig.2) disconnectably connected to the docking station (fixed base 2, fig.2), the docking station (fixed base 2, fig.2) and the module (movable part 3, fig.2) comprising at least one of: a station ingredient supply (reservoir 4, fig.2) and a module liquid connector (hydraulic connector 16, fig.2) connectable to the station ingredient supply (reservoir 4, fig.2) and a station connector (electrical connector 17, fig.2) to an external power supply (refer as the “electrical power supply” from electrical power supply device 5, fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Branko’s invention with a docking station and the module disconnectably connected to the docking station, the docking station and the module comprising at least one of: a station ingredient supply such as a water tank and a module liquid connector connectable to the station ingredient supply; and a station connector to an external power supply, as taught by Icardi, in order to provide an advantage of greater versatility of use, not limited exclusively to the domestic environment or to communal buildings (refer to Paragraph 0012).

Regarding claim 16, the modification of Branko and Icardi discloses substantially all features set forth in claim 12, Branko does not disclose wherein the station ingredient supply comprises a water tank supply.
Icardi further discloses wherein the station ingredient supply comprises a water tank supply (reservoir 4, fig.2) (refer to paragraph 0034 cited: “…the fixed base part 2, in particular its vertical portion 2a, is provided with a refillable reservoir 4 for the water required for preparation of the beverages…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Branko’s invention with wherein the station ingredient supply comprises a water tank supply, as taught by Icardi, in order to provide an advantage of greater versatility of use, not limited exclusively to the domestic environment or to communal buildings (refer to Paragraph 0012).

Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Branko et al (US10849456B2), in view of ZHAO et al (CN104188541) from IDS.
Regarding claim 13, Branko discloses substantially all features set forth in claim 1 above, Branko already disclosed in claim 1 that the machine (fig.1-4), onto a generally flat external support surface (refer as the surface the machine placed on in fig.1-4) in an orientation for preparing the beverage (beverage 2, fig.1-4) in the liquid circuit (beverage preparation unit 11,12, 13, 14, 15, dispensing head 20 and fluid guide 22, fig.1-4) and delivering such beverage (beverage 2, fig.1-4) via the beverage outlet (outlet 21, fig.1-4) to the beverage dispensing surface (user-recipient placement location 30, fig.1-4); on said external support surface (refer as the surface the machine placed on in fig.1-4) in an orientation for preparing and dispensing the beverage (beverage 2, fig.1-4);
Branko does not disclose one or more movable placement members for placing such the machine, said the movable placement member having: a movable placement member deployed placement position for increasing a stability and/or safely placing such machine, on said external support surface in an orientation for preparing and dispensing the beverage; and a movable placement member retracted rest position within the outside housing or collapsed against the outside housing, for: reducing a size of the machine; and/or providing a configuration suitable for placing said the module onto a or said the docking station of such the machine and connecting the module to the docking station.
ZHAO discloses one or more movable placement members (leg 2, fig.1) for placing such the machine (refer to title as “soybean milk machine”), onto a generally flat external support surface (support seat 1, fig.1 and 2) said the movable placement member (leg 2, fig.1) having: 
a deployed placement position (refer to fig.1) for increasing a stability and/or safely (refer to abstract cited: “…the machine head of the soybean milk machine can be placed first containing hole is opened on the supporting seat, the machine head to obtain the reliability limit, so as to effectively prevent the head rolling, resulting in damage or hurt people; when the supporting leg is in the second position, the supporting leg movable retract to support seat bottom, head placing device is in a stowed state. greatly reduces the occupied space…”) placing such machine (refer to title as “soybean milk machine”), on said external support surface (support seat 1, fig.1 and 2) and 
a retracted rest position (refer to fig.2) within the outside housing flat external support surface (support seat 1, fig.1 and 2)  or collapsed against the outside housing flat external support surface (support seat 1, fig.1 and 2), for: 
reducing a size (refer to abstract) of such machine (refer to title as “soybean milk machine”).

    PNG
    media_image6.png
    570
    451
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached Branko’s invention on top of ZHAO’s supporting seat and supporting leg, in order to improve stability and effectively prevent rolling, damage and injury, and also greatly reduce size when in storage (refer to abstract).

Regarding claim 14, the modification of Branko and ZHAO discloses substantially all features set forth in claim 13 above, Branko does not disclose the orientation: 
the one or more movable placement member in the movable placement member deployed placement position extends laterally beyond a housing outside face that extends upright above the one or more movable placement members; and 
the machine has: 
an overall height extending from a bottom end of the one or more movable  placement member in the movable placement member deployed placement position to a top end of the machine; and 
an overall distance spacing the housing outside face extending upright above the one or more placement members and a facing housing outside face, such that a ratio of the overall height/overall distance is at least 1.3.
ZHAO discloses the one or more movable placement member (leg 2, fig.1) in the movable placement member deployed placement position (refer to fig.1) extends laterally beyond a housing outside face (support seat 1, fig.1 and 2) that extends upright above said the placement member (leg 2, fig.1) such as beyond said housing outside face (support seat 1, fig.1 and 2) by a horizontal distance; and 
the machine (refer to title as “soybean milk machine”) has: 
an overall height extending from a bottom end (refer as the end of the leg 2 that is not attached to the support seat 1, fig.1) of the one or more movable placement member (leg 2, fig.1)  in the movable placement member deployed placement position to a top end (the end that attach to the support seat 1, fig.1) of such machine (refer to title as “soybean milk machine”); and an overall distance spacing a housing outside face (support seat 1, fig.1 and 2) extending upright above the placement member (leg 2, fig.1) and a facing housing outside face (refer as the top surface of the machine), such that a ratio of the overall height/overall distance. (examiner note: any machine inherent has a housing body that has at least 6 housing outside faces which are 1 top side, 1 bottom side, 1 front side, 1 rear side and 2 sides, therefore, it is inherently that there is an overall distance and a ratio of the overall height/overall distance exited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached Branko’s invention on top of ZHAO’s supporting seat and supporting leg, in order to improve stability and effectively prevent rolling, damage and injury, and also greatly reduce size when in storage (refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Branko’s invention with a ratio of the overall height/overall distance is of at least 1.3, based on the desired application, since it has been held that a change in size/proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In order to decide the size and shape of the machine, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with modified Branko or ZHAO’s teaching.

Regarding claim 17, the modification of Branko and ZHAO discloses substantially all features set forth in claim 14, Branko does not discloses wherein the one or more movable placement members in the movable placement member deployed placement position extend laterally beyond the housing outside face by a horizontal distance of at least 3 mm.
ZHAO discloses wherein the one or more movable placement members (leg 2, fig.1) in the movable placement member deployed placement position extend laterally beyond the housing outside face (support seat 1, fig.1 and 2) by a horizontal distance (refer to fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached Branko’s invention on top of ZHAO’s supporting seat and supporting leg, in order to improve stability and effectively prevent rolling, damage and injury, and also greatly reduce size when in storage (refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Branko’s invention with wherein the one or more movable placement members in the movable placement member deployed placement position extend laterally beyond the housing outside face by a horizontal distance of at least 3 mm, based on the desired application, since it has been held that a change in size/proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In order to decide how stable the invention, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with modified Branko or ZHAO’s teaching.

	Regarding claim 18, the modification of Branko and ZHAO discloses substantially all features set forth in claim 14, Branko does not discloses wherein the one or more movable placement members in the movable placement member deployed placement position extend laterally beyond the housing outside face by a horizontal distance in the range of 5 to 25 mm.
ZHAO discloses wherein the one or more movable placement members (leg 2, fig.1) in the movable placement member deployed placement position extend laterally beyond the housing outside face (support seat 1, fig.1 and 2) by a horizontal distance (refer to fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached Branko’s invention on top of ZHAO’s supporting seat and supporting leg, in order to improve stability and effectively prevent rolling, damage and injury, and also greatly reduce size when in storage (refer to abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Branko’s invention with wherein the one or more movable placement members in the movable placement member deployed placement position extend laterally beyond the housing outside face by a horizontal distance in the range of 5 to 25 mm, based on the desired application, since it has been held that a change in size/proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In order to decide how stable the invention, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with modified Branko or ZHAO’s teaching.




Response to Amendment
With respect to the Specification Objection: the applicant’s amendment filed on June 2nd 2022 that overcame the Specification Objection in the previous office action.
With respect to the Claim Objection: the new abstract filed on June 2nd 2022 that overcame the Claim Objection in the previous office action. 
With respect to the Rejection 112b: the applicant’s amendment filed on June 2nd 2022 that overcame the Rejection 112b in the previous office action. 
Response to Argument
Applicant's arguments filed June 2nd 2022 have been fully considered but they are not persuasive as the following reasons:

The applicants argue: Regarding “…Claims 1-15 are presumed to invoke 35 U.S.C. §112(f) due to the recitation of "activatable unit" in the claims.3 Without acquiescing to the merits of the objection and solely to advance prosecution of the present application, this Response amends Claim 1 to recite "at least one activatable unit configured for enabling liquid to pass through during a beverage preparation." Applicant respectfully disagrees and submits that this claim element should not be interpreted under 35 U.S.C. § 112(f). 
In this regard, the Federal Circuit has held that "[i]f persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f) will not apply."4 
Moreover, "[a]bsence of the word 'means' (or 'step for') in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f)."5 Applicant respectfully submits that the limitation "activatable unit" in Claim 1 does not include the word "means" and as such, the initial presumption is that the claim element is not to be treated in accordance with 35 U.S.C. §112(f). This claimed limitation "activatable unit" is provided in conjunction with additional structure such that the presumption against 35 U.S.C. § 112(f) has not been rebutted by the Patent Office. 
Contrary to this presumption, the Patent Office alleges that the limitation "activatable unit" allegedly uses a generic placeholder without reciting sufficient structure to achieve the function. 
Applicant respectfully submits that Claim 1 has been amended to recite "at least one activatable unit configured for enabling liquid to pass through during a beverage preparation." This limitation "activable unit" is not a generic placeholder and is indeed a structural phrase. Further, the skilled artisan would understand the limitation to have a sufficiently definite meaning as the phrase "configured for" requires purposeful designing and structure to achieve the recited functionality and thus should not invoke the narrow interpretations limited to the structure/function described in the specification. Office Action, pages 4-8. See Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); see also MPEP §2181(I)(A).s MPEP §2181(V). 
Therefore, the skilled artisan would understand the limitation "at least one activatable unit configured for enabling liquid to pass through during a beverage preparation" to include structures that enable liquid to pass through and that can be activated and deactivated…”, Remark Page 2. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that there is insufficient structural modification in the terms “activatable unit” in the limitation “…at least one activatable unit configured for enabling liquid to pass through during a beverage preparation…”, the limitation “liquid” and “beverage preparation” are not structures for the “activatable unit”, what is the “activatable” structure? What is the structure that is “enabling the liquid to pass through”? Is that a process? What type of board class structures is “activatable unit”? Without invoking of 112f, such “activatable unit” can be interpreted as an process or method resided in the device as claimed instead of structured device, there is no way to understand what the term “activatable unit” is considered as.

The applicants argue: Regarding “…In the Office Action, Claims 1-3, 5, 7, 8 and 15 are rejected under 35 U.S.C. §102(a)(1) as anticipated by U.S. Patent No. 10,849,456 to Branko ("Branko"). Applicant respectfully submits that the cited reference is deficient with respect to the present claims for the reasons set forth below. 
Amended independent Claim 1 recites, in part, a dispensing head having a beverage outlet, wherein the dispensing head is movable between a deployed operative position in which the dispensing head is outside of the outside housing and the beverage is dispensible via the beverage outlet to a beverage dispensing surface for positioning a user-cup or user-mug and a retracted storage position in which the dispensing head is inside of the outside housing, the dispensing head is configured to maintain: the deployed operative position whether the at least one activatable unit is activated, maintained activated, deactivated, or maintained deactivated; and/or the retracted storage position whether the at least one activatable unit is activated, maintained activated, deactivated, or maintained deactivated. 
Branko fails to disclose each and every element of Claim 1. Specifically, Branko fails to disclose or suggest the dispensing head is configured to maintain: the deployed operative position whether the at least one activatable unit is activated, maintained activated, deactivated, or maintained deactivated, as recited in Claim 1. 
In this regard, Branko discloses a control unit 16 that is configured to maintain or leave the beverage dispensing head 20 in the retracted position when the beverage unit is not operated and/or move the dispensing head 20 into its deployed position or maintain or leave in this position only when the control unit 16 operates the preparation unit to process a liquid for dispensing from the outlet 2.The dispensing head 20 of Branko is not configured to maintain the deployed operative position irrespectively of the state of activation or deactivation of the activatable unit. In Branko, the dispensing head 20 is in its deployed position only when the control unit operates the preparation unit to process a liquid. 
Further, Branko fails to disclose or suggest the dispensing head is configured to maintain: the retracted storage position whether the at least one activatable unit is activated, maintained activated, deactivated, or maintained deactivated, as recited in Claim 1. 
The dispensing head 20 of Branko is not configured to maintain the retracted position irrespectively of the state of activation or deactivation of the activatable unit. In Branko, the dispensing head 20 is in its retracted position when the control unit does not operate the preparation unit to process a liquid. 
Therefore, Branko fails to disclose or suggest the dispensing head is configured to maintain: the deployed operative position whether the at least one activatable unit is activated, maintained activated, deactivated, or maintained deactivated; and/or the retracted storage position whether the at least one activatable unit is activated, maintained activated, deactivated, or maintained deactivated, as recited in Claim 1…”, Remark Page 3-4. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that prior art of record - Branko clearly disclosed the teaching “…the dispensing head is configured to maintain: the retracted storage position whether the at least one activatable unit is activated, maintained activated, deactivated, or maintained deactivated…” in the abstract, referring abstract citing: “…A machine (1) for preparing and dispensing a beverage (2) comprises: —a main body (10) containing a unit (11,12,13,14,15) for preparing said beverage (2) to be dispensed via an outlet (21) to an external user-recipient (3) at a user-recipient placement location (30); —a beverage dispensing head (20) that includes the outlet (21) and that is movable relative to the main body (10) inwards into the main body (10) into a retracted head position and outwards from the main body (10) into a deployed head position; and—a control unit (16) for controlling the preparation unit (11,12,13,14,15) to supply said beverage (2) to the outlet (21). The control unit (16) is configured to: —maintain or leave the beverage dispensing head (20) in its retracted position when the beverage preparation unit (11,12,13,14,15) is not operated to process a liquid; and/or—move the beverage dispensing head (20) into its deployed position or maintain or leave it in this position only when the control unit (16) operates the preparation unit (11,12,13,14,15) to process a liquid for dispensing via the outlet (21)…”. 
Furthermore, the rejected claim does not have any further limitation to prevent the interpretation of the dispensing head is configured in a way that is controlled by the control unit to perform the claimed function. 

The applicants argue: Regarding “…Claims 4 and 10 are rejected under 35 U.S.C. § 103 as allegedly unpatentable over Branko in view of U.S. Patent No. 2,099,660 to Robinson ("Robinson"). Claims 6 and 9 are rejected under 35 U.S.C. § 103 as allegedly unpatentable over Branko in view of U.S. Publication No. 2016/0058242 to Viet-Doan ("Viet-Doan") and International Application No. WO 2016/083484 to Guyon et al. ("Guyon"), respectively. Claims 11 and 12 are rejected under 35 U.S.C. §103 as allegedly unpatentable over Branko in view of U.S. Publication No. 2013/0036914 to Icardi ("Icardi"). Claims 13 and 14 are rejected under 35 U.S.C. § 103 as allegedly unpatentable over Branko in view of Chinese Patent No. 104188541 to Zhao et al. ("Zhao")…”, Remark Page 5. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is noted that the argument is already addressed in the above response related to prior art-Branko’s teaching on “…the dispensing head is configured to maintain: the retracted storage position whether the at least one activatable unit is activated, maintained activated, deactivated, or maintained deactivated…”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        August 24th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761